Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.


Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3	Claims 1 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

an optimal setting for said at least one instrument parameter;” is unclear because it is difficult to discern which parameter is used to determine an optimal setting value.
	Applicant’s specification defines the parameters as the following but claim language does not define the parameter.
	[0027] The respective parameter may correspond to an (radio frequency) attenuation setting, an (radio frequency) amplification reference level, a mixer level, which is the outcome of the reference level, the preamplifier setting and the attenuation. Further, the instrument parameter may correspond to an analog-to-digital converter level.

	Examiner will used a high or low voltage value to determine the optimal setting value.
	The claim language “retrieve an optimal setting for said at least one instrument parameter” is unclear since you are retrieving before the optimal setting is created. Further correction is needed.
Claims 2-10 are rejected due to their dependence on claim 1. Claims 7-15 are rejected due to their dependence on claim 1. 

Claims 12-15 are rejected due to their dependence on claim 1. Claims 7-15 are rejected due to their dependence on claim 11. 

Claim Status
Claims 1-15 are pending.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4	Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clements et al. (US 2007/0096720 A1).

    PNG
    media_image1.png
    641
    781
    media_image1.png
    Greyscale

5	Regarding to claim 1 Clements discloses a method of setting a measurement instrument, comprising the steps of: 
Providing a reference measurement instrument that (Fig. 1-5 Item 230 or 235 & 235 or 240 discloses low and high reference generator which sends a voltage to comparator 235 or 240 in Paragraph [0040]) uses at least one instrument parameter (Fig. 1-5 Item 230 or 235 discloses low and high reference generator which sends a voltage signal which is considered a parameter in Paragraph [0040]);
Performing a training phase (Fig. 1-5 Item 230 or 235 & 235 or 240 discloses low and high reference generator which sends a voltage to comparator 235 or 240 which send feedback to DUT  in Paragraph [0040]) for a particular signal type to be processed by said reference measurement instrument in order to retrieve an optimal setting (Fig. 1-5 Item 120 discloses DUT output V1st compared to (Vlo or Vhi) reference output feedback to DUT 255 in Paragraph [0025 & 0040]) for said at least one instrument parameter (Fig. 1-5 Item 120 discloses DUT output Vtst 120 is compared and greater than Vlo 225, CMPL 236 is set to a logic high (‘1’). Otherwise, CMPL 236 is a logic low (‘0’) Table shown below in Paragraph [0025 & 0040]); and

    PNG
    media_image2.png
    174
    322
    media_image2.png
    Greyscale

Creating a lookup table for said particular signal type, said lookup table comprising at least said optimal setting for said at least one instrument parameter (Fig. 1-5 Item 120 discloses Vtst 120 compared to  Vlo 225 or Vhi 227, to determine if DUT is calibrated Table 1 shown above  in Paragraph [0025 & 0040]).

6	Regarding to claim 2 Clements discloses the method of claim 1, wherein optimal settings (Fig. 1-5 Item 120 discloses DUT output V1st compared to (Vlo or Vhi) reference output feedback to DUT 255 in Paragraph [0025 & 0040]) for several instrument parameters are retrieved during said training phase, and wherein said lookup table comprises said optimal settings for said several instrument parameters (Fig. 1-5 Item 120 discloses Vtst 120 compared to  Vlo 225 or Vhi 227, to determine if DUT is calibrated Table 1 the resulting effects on CTL 245 transmitted to DUT 110 via feedback loop 255 in Paragraph [0025 & 0040]).

7	Regarding to claim 3 Clements discloses the method of claim 1, wherein said training phase comprises a set of measurements (Fig. 1-5 discloses Vtst output of 120 and Vlo 225 or Vhi 227are used for  feedback signal 255 in Paragraph [0024 & 0040]) for said particular signal type (Fig. 1-5 Item 120 discloses Vtst 120 compared to Vlo 225 or Vhi 227, to determine if DUT is calibrated Table 1 the resulting effects on CTL 245 transmitted to DUT 110 via feedback loop 255 in Paragraph [0025 & 0040]).

8	Regarding to claim 4 Clements discloses the method of claim 1, wherein said instrument parameter (Fig. 1-5 Item 230, 235 & 260 discloses Finite State Machine (FSM) 260 and voltage comparator through logic control signal in Paragraph [0022 & 0040]) relates to at least one of a signal processing parameter (Fig. 1-5 Item 260 discloses Finite State Machine (FSM) 260 through logic control signal in Paragraph [0022 & 0040]) and an instrument hardware parameter (Fig. 1-5 Item 235 & 240 discloses voltage comparators in Paragraph [0022 & 0040]).

9	Regarding to claim 5 Clements discloses the method of claim 1, wherein said instrument parameter (Fig. 1-5 Item 230, 235 & 260 discloses Finite State Machine (FSM) 260 and voltage comparator through logic control signal in Paragraph [0022 & 0040])  is assigned to at least one of an attenuator of said reference measurement instrument, a preamplifier of said reference measurement instrument (Fig. 1-5 Item 235 discloses voltage comparator through logic control signal in Paragraph [0022 & 0040]), a reference source of said reference measurement instrument (Fig. 1-5 Item 230 discloses signal reference generator in Paragraph [0022 & 0040]), a mixer of said reference measurement instrument and an analog-to-digital converter of said reference measurement instrument.

10	Regarding to claim 6 Clements discloses the method of claim 1, wherein an array with more than two dimensions is created (Fig. 1-5 Item 235 and 240 discloses low and high signal reference generator which sends two voltage signals for calibration  in Paragraph [0040]).

11	Regarding to claim 7 Clements discloses the method of claim 1, wherein said training phase (Fig. 1-5 Item 230 or 235 & 235 or 240 discloses low and high reference generator which sends a voltage to comparator 235 or 240 which send feedback to DUT in Paragraph [0040]) is performed for at least one of a given input power, a crest factor and a frequency (Fig. 1-5 Item 120 signal discloses test voltage of the DUT 110 in Paragraph [0022]).

12	Regarding to claim 8 Clements discloses the method of claim 1, wherein said lookup table (Fig. 1-5 Item 235 & 240 output signal discloses table as shown above in Paragraph [0025]) is created for at least one of a given input power, a crest factor and a frequency (Fig. 1-5 Item 235 & 240 output signal discloses table as input from Vtest signal from DUT 11 in Paragraph [0025]).

13	Regarding to claim 9 Clements discloses the method of claim 1, wherein the method comprises the steps of: 
Performing an initial measurement on a measurement instrument in order to gather a measurement value assigned to said at least one instrument parameter  (Fig. 1-5 Item 230 or 235 & 235 or 240 discloses low and high reference generator which an input test voltage 120 of DUT 110 sent to comparator 235 or 240 in Paragraph [0025 & 0040]);
Accessing said lookup table in order to retrieve said optimal setting setting (Fig. 1-5 Item 120 discloses DUT output V1st compared to (Vlo or Vhi) reference output feedback to DUT 255 in Paragraph [0025 & 0040]) for said at least one instrument parameter stored in said lookup table (Fig. 1-5 Item 120 discloses Vtst 120 compared to Vlo 225 or Vhi 227, to determine if DUT is calibrated Table 1 shown above in Paragraph [0025 & 0040]).; and
Applying said optimal setting (Fig. 1-5 Item 120 discloses DUT output V1st compared to (Vlo or Vhi) reference output feedback to DUT 255 in Paragraph [0025 & 0040]) for said at least one instrument parameter in order to set said measurement instrument ( Fig. 1-5 Item 120 signal outputs  the table a “1,1” output is desired, and different changes are made to CTL 245 depending on whether Vtst 120 is below Vlo 225 or above Vhi 227 DUT is in calibration in Paragraph [0025 & 0040]).
14	Regarding to claim 10 Clements discloses the method of claim 9, wherein said reference measurement instrument (Fig. 1-5 Item 255 discloses feedback signal modifies Vtest signal from DUT 110 in order for calibration in Paragraph [0025]).corresponds to said measurement instrument on which said initial measurement is performed or to a measurement instrument of the same series (Fig. 1-5 Item 235 & 240 output signal discloses table as input from Vtest signal from DUT 11 in Paragraph [0025])..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15	Claims 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clements et al. (US 2007/0096720 A1) in view of Arai et al. (US 6,359,429 B1).

16	Regarding to claim 11 Clements discloses a system for setting a measurement instrument, comprising 
a reference measurement instrument (Fig. 1-5 Item 230 or 235 & 235 or 240 discloses low and high reference generator which sends a voltage to comparator 235 or 240 in Paragraph [0040]) that has a processing module (Fig. 1-5 Item 235 or 240 discloses low and high reference compared to DUT signal in Paragraph [0040]), 
said at least one signal processing module (Fig. 1-5 Item 235 or 240 discloses two voltage comparators used to calibrate DUT 110 in Paragraph [0025 & 0040]) being assigned to at least one instrument parameter, said at least one signal processing module being configured to process a signal of a particular signal type (Fig. 1-5 Item 120 discloses DUT output V1st compared to (Vlo or Vhi) reference output feedback to DUT 255 in Paragraph [0025 & 0040]),
said processing module (Fig. 1-5 Item 235 or 240 discloses two voltage comparators in Paragraph [0025 & 0040]) being configured to retrieve an optimal setting (Fig. 1-5 Item 120 discloses DUT output V1st compared to (Vlo or Vhi) reference output feedback to DUT 255 in Paragraph [0025 & 0040]) for said at least one instrument parameter, and said processing module (Fig. 1-5 Item 235 or 240 discloses two voltage comparators in Paragraph [0025 & 0040]) being configured to create a lookup table for said particular signal type, said lookup table (Fig. 1-5 Item 120 discloses Vtst 120 compared to  Vlo 225 or Vhi 227, to determine if DUT is calibrated Table 1 shown above  in Paragraph [0025 & 0040]) comprising at least said optimal setting for said at least one instrument parameter setting (Fig. 1-5 Item 120 discloses DUT output V1st compared to (Vlo or Vhi) reference output feedback to DUT 255 in Paragraph [0025 & 0040]), and
However Clements does not explicitly teach at least one signal processing module and a storage medium, and
said storage medium being configured to store said lookup table created.

    PNG
    media_image3.png
    689
    801
    media_image3.png
    Greyscale

However, Arai teaches at least one signal processing module and a storage medium (Fig. 1-2 item 35 & 24 discloses digital signal is once stored in a memory 35 and the CPU 24 executes a process in accordance with a program in Col 4 Lines [050-0060])., and
said storage medium being configured to store said lookup table created (Fig. 1-2 item 35 & 24 discloses digital signal is once stored in a memory 35 and the CPU 24 executes a process in accordance with a program in Col 4 Lines [050-0060]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for accurate calibration of the of a device-under-test (DUT) as taught by Clements to further utilize a memory and the CPU executes a task as taught by Arai in order to execute a process in accordance with a program in Col 4 Lines [050-0060]).

17	Regarding to claim 12 Clements discloses the system of claim 11, wherein said instrument parameter (Fig. 1-5 Item 120 discloses Vtst 120 compared to  Vlo 225 or Vhi 227, to determine if DUT is calibrated Table 1 the resulting effects on CTL 245 transmitted to DUT 110 via feedback loop 255 in Paragraph [0025 & 0040]) assigned to said signal processing module relates to at least one of a signal processing parameter and an instrument hardware parameter (Fig. 1-5 Item 120 signal discloses Vtst 120 compared to  Vlo 225 or Vhi 227, to determine if DUT is calibrated Table 1 the resulting effects on CTL 245 transmitted to DUT 110 via feedback loop 255 in Paragraph [0025 & 0040]).

18	Regarding to claim 13 Clements discloses the system of claim 11, wherein said instrument parameter (Fig. 1-5 Item 230, 235 & 260 discloses Finite State Machine (FSM) 260 and voltage comparator through logic control signal in Paragraph [0022 & 0040]) is assigned to at least one of an attenuator of said reference measurement instrument (Fig. 1-5 Item 235 discloses voltage comparator through logic control signal in Paragraph [0022 & 0040]),  a preamplifier of said reference measurement instrument (Fig. 1-5 Item 230 discloses signal reference generator in Paragraph [0022 & 0040]),  a reference source of said reference measurement instrument (Fig. 1-5 Item 230 discloses signal reference generator in Paragraph [0022 & 0040]),, a mixer of said reference measurement instrument and an analog-to-digital converter of said reference measurement instrument.

19	Regarding to claim 14 Clements discloses the system of claim 11, 
However Clements does not explicitly teach a measurement instrument that has a storage medium and at least one signal processing module being assigned to at least one instrument parameter, a lookup table for said particular signal type being stored in said storage medium, said lookup table comprising at least said optimal setting for said at least one instrument parameter.
However, Arai teaches a measurement instrument that has (Fig. 1-2 item 35 & 24 discloses digital signal is once stored in a memory 35 and the CPU 24 executes a process in accordance with a program in Col 4 Lines [050-0060]) a storage medium and at least one signal processing module (Fig. 1-2 item 24 discloses a CPU 24 executes a process in accordance with a program in Col 4 Lines [050-0060]) being assigned to at least one instrument parameter, a lookup table (Fig. 1-2 item 35 discloses a memory 35 coupled to the CPU 24 executes a process in accordance with a program in Col 4 Lines [050-0060]) for said particular signal type being stored in said storage medium (Fig. 1-2 item 35 & 24 discloses digital data from the AD converter 31 is stored once in a memory 35]) said lookup table comprising at least said optimal setting for said at least one instrument parameter.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for accurate calibration of the of a device-under-test (DUT) as taught by Clements to further utilize a memory and the CPU executes a task as taught by Arai in order to execute a process in accordance with a program in Col 4 Lines [050-0060]).

20	Regarding to claim 15 Clements discloses the system of claim 14.
However Clements does not explicitly teach wherein said reference measurement instrument corresponds to said measurement instrument on which said initial measurement is performed or to a measurement instrument of the same series.
However, Arai teaches wherein said reference measurement instrument (Fig. 1-2 item 35 & 24 discloses digital signal is once stored in a memory 35 and the CPU 24 executes a process in accordance with a program in Col 4 Lines [050-0060]) corresponds to said measurement instrument on which said initial measurement (Fig. 1-2 item 35 & 24 discloses a reference level of a spectrum analyzer is set by the input means 23, the CPU 24) is performed or to a measurement instrument of the same series (Fig. 1-2 item 35 & 24 discloses a measuring band width, a sweep speed, a measurement mode and a reference level etc. are inputted to a CPU(central processing unit) 24).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for accurate calibration of the of a device-under-test (DUT) as taught by Clements to further utilize a memory and the CPU executes a task as taught by Arai in order to execute a process in accordance with a program in Col 4 Lines [050-0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868